Case 2:19-cv-00018-JPJ-PMS Document 19 Filed 06/02/20 Page 1 of 1 Pageid#: 627




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                          BIG STONE GAP DIVISION


 MORGAN L. TOMPKINS,                                )
                                                    )
                  Plaintiff,                        )    Case No. 2:19CV00018
                                                    )
 v.                                                 )           ORDER
                                                    )
 ANDREW SAUL, COMMISSIONER OF                       )    By: James P. Jones
 SOCIAL SECURITY,                                   )    United States District Judge
                                                    )
                   Defendant.                       )



       It appearing that no objections have been timely filed to the Report filed May 18,

 2020, setting forth the findings and recommendations of the magistrate judge, it is

 ORDERED as follows:

       1.    The Report and its findings and recommendations are wholly ACCEPTED

 and APPROVED; and

       2.    Plaintiff’s Motion for Summary Judgment is DENIED and Defendant’s

 Motion for Summary Judgment is GRANTED.

       A final judgment will be entered herewith.

                                               ENTER: June 2, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge
